Citation Nr: 9911609	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-26 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
low back.

2.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently evaluated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
April 1980.

This case comes to the Board of Veterans' Appeals (Board) in 
part from an April 1993 RO decision which denied an increase 
in a 20 percent rating for service-connected lumbosacral 
strain, from a February 1994 RO decision which denied service 
connection for a shoulder disability (the veteran's claim 
specifies the left shoulder), and from a May 1994 RO decision 
which denied service connection for arthritis of the low 
back.  The veteran requested an RO hearing, but withdrew such 
hearing request by a statement dated in August 1994.  He 
later requested a Board hearing, and such hearing was 
scheduled for February 1999, but he failed to report for the 
hearing.
 

FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for arthritis of the 
low back.

2.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for a left shoulder 
disability.

3.  The veteran's lumbosacral strain is manifested by low 
back pain, lumbar spasms, and severe limitation of motion of 
the lumbar spine.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for arthritis 
of the low back is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim for service connection for a left 
shoulder disability is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

3.  The criteria for a rating of 40 percent for lumbosacral 
strain have been met. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from September 1970 to 
April 1980.  A review of his service medical records shows 
that on medical examination performed for enlistment purposes 
in September 1970, his upper extremities and spine were 
listed as normal.  An October 1970 treatment note shows that 
the veteran complained of low back pain; the examiner noted 
that a physical examination was unremarkable, and limited the 
veteran's duties for 5 days.  A November 1970 treatment note 
shows that the veteran reported injuring his back in basic 
training; the examiner prescribed pain medication.  A March 
1971 treatment note shows that the veteran reported recurrent 
low back pain since October 1970; the diagnostic impression 
was recurrent lumbar strain.  An October 1972 treatment note 
shows that the veteran complained of general malaise and low 
back muscle soreness; the diagnostic impression was 
tonsillitis.  A September 1974 treatment note shows that the 
veteran complained of gastrointestinal problems and low back 
pain; the examiner prescribed medication for a 
gastrointestinal condition.

A December 1974 treatment note shows that the veteran fell in 
a motorcycle accident and landed on his left shoulder; on 
examination, there was intact range of motion and no palpable 
dislocation, the trapezius muscle was in spasm and very 
tender, there was an abrasion over the posterior scapula, and 
an X-ray study of the left shoulder was negative.  An April 
1975 treatment note shows that the veteran complained of low 
back pain for three or four days, after moving some boxes.  
He reported a prior history of back pain in 1970 during basic 
training, after he lifted ammunition boxes.  The diagnostic 
assessment was low back strain.  A May 1975 treatment note 
shows that the veteran presented in a disoriented state and 
complained of back pain in the sacral area, which he said was 
chronic, longstanding, and intermittent.  He was taking 
medication for back pain.  The diagnostic impression was 
delirium secondary to fatigue, alcohol, and possible 
medication.

A March 1976 treatment note shows that the veteran complained 
of a sinus headache, fever, back pain, and a runny nose; the 
diagnosis was early flu syndrome.  A June 1977 treatment 
record shows that the veteran complained of pervasive aches 
and pains after an automobile accident; on examination, there 
were multiple contusions including some on the back.  The 
diagnostic assessment was no evidence of fracture.

A January 1979 treatment note shows that the veteran was 
treated after he fell and struck his buttock and low back; a 
concurrent X-ray study of the lumbosacral spine was negative.  
The diagnosis was an acute low back strain.  On follow-up 
examination the next day, the veteran complained of 
lumbosacral pain; the diagnosis was a contusion of the low 
back.  The examiner noted that an X-ray study was negative.

A March 1980 treatment note shows that the veteran said he 
was lightheaded, achy, congested, and had chills and back 
pain; the diagnostic impression was viral syndrome, and rule 
out urinary tract infection.

On medical examination performed for separation purposes in 
March 1980, the veteran's spine and upper extremities were 
listed as normal.  In a report of medical history completed 
in conjunction with the separation medical examination in 
March 1980, the veteran reported a history of recurrent back 
pain and denied a history of a painful shoulder; the 
reviewing examiner noted that the veteran had recurrent low 
back pain.

A December 1983 VA X-ray study of the lumbosacral spine shows 
that the veteran reported injuring his back while moving a 
desk that morning.  The diagnostic impression was a normal 
lumbosacral spine.

In September 1984, the veteran submitted a claim in part for 
service connection for "back troubles."  He did not claim 
service connection for a left shoulder disability.

A private X-ray study of the lumbosacral spine from Carlisle 
Hospital dated in September 1984 shows a minor 
dextroscoliotic curve of the lower lumbar spine, with normal 
vertebral bodies and interspaces, with no abnormality of the 
associated appendages.  There was no spondylolisthesis or 
spondylolysis.

At a December 1984 VA orthopedic examination, the veteran 
reported that he injured his back in 1970 or 1972, after 
lifting some ammunition boxes, with subsequent intermittent 
treatment for back pain during service.  He denied post-
service treatment for back pain.  He did not complain of a 
left shoulder disability.  The examiner noted that X-ray 
studies of the back were normal in 1983 and 1984.  No 
abnormalities were noted with respect to the left shoulder.  
The diagnoses were chronic low back strain and ligamentous 
tightness.

By a letter dated in April 1985, a private physician, B. 
Goodman, M.D., stated that he examined the veteran in April 
1985.  He noted that the veteran reported having low back 
pain for the past fourteen years, and that the veteran 
reported occasional medical treatment for this complaint.  
Dr. Goodman indicated that the veteran injured his low back 
in a fall through a trap door in September 1984, and was 
treated at Carlisle Hospital for this injury.  The veteran 
complained of low back pain since the accident, particularly 
with prolonged sitting.  On examination, there was a normal 
lordotic curve, some increased paravertebral muscle spasm, 
and the posterior spinous processes were tender to palpation.  
No abnormalities were noted with respect to the left 
shoulder.  Dr. Goodman stated that the veteran had an 
aggravation of a previously existing condition at the time of 
his accident, and that his current disabling symptoms were 
due to the fall in September 1984.

In a May 1985 decision, the RO established service connection 
for chronic low back strain, with a noncompensable 
evaluation.

A July 1985 VA X-ray study of the lumbosacral spine showed 
that the vertebral body heights and interspace widths were 
well-maintained, and the alignment and architecture were 
normal.  There was no fracture or bony destructive process, 
and the sacroiliac joints were normal.  The diagnostic 
impression was a normal lumbosacral spine.

A report of a July 1985 private computerized tomography (CT) 
scan showed no evidence of herniated nucleus pulposus at L4-
L5 and L5-S1, and no evidence of bony spinal stenosis.  There 
was a suggestion of slight beginning degenerative changes in 
the apophyseal joints at both levels, which was not definite.  
The degree of change did not appear to be significant.  The 
diagnostic impression was no significant abnormalities.

On a form for a September 1985 VA examination, the veteran 
wrote that he had low back pain and pain in his shoulder 
blades.  He then underwent an examination for the VA 
(performed by Dr. Goodman) in September 1985.  By a report 
dated in September 1985, Dr. Goodman noted the veteran's 
history and described the examination findings.  He indicated 
that in July 1985 the veteran underwent an X-ray study and a 
CT study, both of which were normal.  He concluded that the 
veteran had a history compatible with chronic and recurrent 
lumbar strain.  No abnormalities were noted with respect to 
the left shoulder.

At a February 1986 VA orthopedic examination, the veteran 
complained of low back pain and pain between his shoulder 
blades.  On examination, there was muscle spasm of the 
thoracic and lumbar spine, and limitation of motion of the 
lumbar spine.  The diagnosis was residual of injury to the 
back, and thoracolumbosacral strain, with limitation of full 
range of motion of the lumbar spine. 

VA outpatient treatment records dated from 1987 to 1989 
reflect episodic treatment for low back pain.  
Electromyograph and nerve conduction velocity tests performed 
in October 1988 showed no definite radiculopathy; the 
diagnostic impression was spasm related to low back strain.  
He was treated for back injuries in March and April 1989; a 
March 1989 treatment note shows that the veteran reported 
straining his back lifting boxes, and complained of pain 
radiating up into his shoulders and down his left leg.

In a January 1988 decision, the Board determined that it was 
not possible to separate the effects of the service-connected 
back disability from the non-service-connected residuals of a 
1984 back injury, and granted an increased rating of 20 
percent.  Such rating was effectuated in a February 1988 RO 
rating decision.

At an August 1989 VA examination, the veteran complained of 
low back pain which radiated to his left leg.  An X-ray study 
of the lumbosacral spine showed some loss of the normal 
lordotic curvature which could be secondary to muscular 
spasm.  The vertebral bodies were normal throughout the 
lumbar spine with well-maintained intervertebral disc spaces.  
The examiner found no evidence of acute trauma.  The 
diagnosis was lumbosacral strain with radiation to the left 
leg.

VA outpatient treatment records dated from 1991 to 1993 
reflect ongoing treatment for low back pain with intermittent 
exacerbations as well as treatment for other conditions.  He 
was treated in October 1991 for back pain after he wrenched 
his back in a fall.  A February 1992 treatment note shows 
that he had an exacerbation of back pain after shoveling 
snow.  A December 1992 treatment record shows that the 
veteran complained of back pain; the pertinent diagnosis was 
degenerative joint disease of the lumbosacral spine.

In December 1992, the veteran submitted a claim for service 
connection for arthritis of the low back, and a claim for an 
increased rating for service-connected lumbosacral strain.  
He reported constant back pain, particularly when sitting or 
standing for long periods of time.  He said the pain was only 
alleviated by bed rest and application of moist heat.

At a December 1992 VA orthopedic examination, the veteran 
complained of constant back pain, sharp pain in the left 
shoulder blade, and an occasional burning sensation in the 
left buttock.  He reported radiation of pain into the right 
leg, with occasional numbness of the right leg.  He reported 
taking daily medication for this condition.  On examination, 
there was no gait abnormality, he was overweight, and his 
posture was poor, with rounding of the shoulders, increased 
lumbar lordosis, and a protuberant abdomen.  Fibrositic 
nodules were palpable in the left infrascapular area.  Trunk 
range of motion was limited by pain and tightness of the 
hamstring muscles.  On forward flexion of the trunk, he was 
able to extend his fingertips to within 22 centimeters of his 
toes, on lateral bending, he was able to extend his 
fingertips to the superior borders of the patellae, and 
rotation was 50 percent of normal.  Trunk extension was 
normal, and straight leg raising tests were performed to 45 
degrees on the right, and to 60 degrees on the left, with 
posterior leg pain aggravated more on the right.  Extension 
of the knee with resistance produced lumbar paravertebral 
muscle spasm.  There was lumbar paravertebral muscle spasm 
with tenderness on palpation at L2-L5.  An X-ray study of the 
lumbosacral spine showed progressive spurring along the 
anterior surfaces of L4 and L5.  The examiner noted that when 
such X-ray study was compared with a study performed in 1990, 
more extensive spur formation was seen.  The diagnoses were 
chronic low back pain secondary to degenerative 
osteoarthritis with progressive spurring along the anterior 
surfaces of L4 and L5, and fibromyositis of the left 
infrascapular area.

At an April 1993 VA orthopedic examination, range of motion 
of the lumbosacral spine was as follows:  forward flexion 
from 0 to 70 degrees, backward extension from 0 to 25 
degrees, lateral flexion from 0 to 30 degrees bilaterally, 
and rotation from 0 to 30 degrees on the right and from 0 to 
25 degrees on the left.

In May 1993, the veteran submitted a claim for service 
connection for fibromyositis of the left infrascapular area.

By a statement received in March 1994, the veteran asserted 
that his current left shoulder disability was caused by his 
service-connected lumbosacral strain.  He said he complained 
of this condition when he was first evaluated by the VA.

At a July 1994 VA orthopedic examination of the lumbar spine, 
the veteran reported a history of multiple low back injuries, 
and complained of chronic low back pain which was becoming 
progressively worse, and now radiated down the back of his 
left leg.  He said his symptoms were intensified by damp and 
cold weather.  He said his low back pain caused limitation 
and functional difficulty and that he was unable to walk more 
than 1/4 or 1/2 mile or drive for longer than one hour.  He said 
extended periods of sitting caused increased low back pain 
and difficulty in repeated bending over.  He said he 
regularly took pain medication and was performing home 
physical therapy for this condition. On examination, there 
was no apparent spinal deviation, and there was diffuse 
muscle tenderness over the lumbosacral paraspinal muscles on 
both sides, and questionable tenderness over the sciatic 
notch on the left.  Painless range of motion was as follows:  
forward flexion from 0 to 50 degrees, backward extension from 
0 to 20 degrees, and lateral flexion from 0 to 20 degrees 
bilaterally.  There was full strength in the lower 
extremities, and deep tendon reflexes in the knee and ankle 
jerk were unremarkable bilaterally.  The lower extremities 
were unremarkable with respect to testing for pinprick 
sensation.  Straight leg raising tests produced hamstring 
tightness at 50 degrees on the right side and was positive on 
the left side.  An X-ray study showed mild spurring along the 
anterior surfaces of L4 and L5, with normal intervertebral 
disc spaces and well-maintained vertebral bodies.  The 
articular facets and bony appendages remained normal.  The 
sacro-iliac joints were symmetric.  The diagnostic impression 
was spurring along the anterior surfaces of L4 and L5, with 
no interval change since the December 1992 X-ray study with 
respect to the intervertebral disc spaces.  The diagnosis was 
residuals from multiple strain injuries of the lumbosacral 
spine and traumatic lumbosacral spondylosis.

By a statement received in April 1995, the veteran asserted 
that he had fibromyalgia of the shoulder, and that his 
research indicated that such condition was related to 
lumbosacral strain.

At a January 1997 VA orthopedic examination of the low back, 
the veteran complained of constant low back pain with 
occasional pain radiating into his left leg.  On examination, 
there were lumbar spasms.  Range of motion was as follows:  
forward flexion from 0 to 30 degrees, extension from 0 to 10 
degrees, lateral rotation from 0 to 10 degrees bilaterally, 
and lateral flexion from 0 to 15 degrees bilaterally.  Deep 
tendon reflexes were symmetrical with no sensory deficits.  
The diagnosis was moderate to severe lumbosacral 
strain/sprain syndrome.  The examiner stated that the veteran 
was prone to exacerbations and remissions, and that currently 
there were muscle spasms and a moderate degree of reduction 
in range of motion.  He opined that the strain/sprain 
syndromes did not predispose the veteran for degenerative 
joint disease of the lumbar spine.

By a statement dated in August 1998, the veteran's 
representative asserted that the veteran's current left 
shoulder disability was either incurred during service or as 
a result of service-connected lumbosacral strain.

II.  Analysis-Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§  1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310.

The veteran claims service connection for arthritis of the 
low back and a left shoulder disability which he asserts were 
either incurred during military service or were caused by his 
service-connected lumbosacral strain.  His claims present the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claims are well 
grounded, meaning plausible.  If he has not presented 
evidence that his claims are well grounded, there is no duty 
on the part of the VA to assist him with his claims, and the 
claims must be denied.  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136 (1994).  For the veteran's claims for 
service connection to be plausible or well grounded, they 
must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a service connection claim to be well grounded, 
it must be supported by competent evidence of a current 
disability (medical evidence of a diagnosis), competent 
evidence of incurrence or aggravation of a disease or injury 
in service (medical evidence or, in some circumstances, lay 
evidence), and competent evidence showing causality between 
service (or an established service-connected condition, in a 
claim for secondary service connection under 38 C.F.R. 
§ 3.310) and a current disability (medical evidence).  
Libertine v. Brown, 9 Vet. App. 521 (1996); Caluza v. Brown, 
7 Vet. App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

A.	Service Connection for Arthritis of the Low Back 

Service medical records from the veteran's period of active 
duty (1970-1980) are negative for arthritis of the low back.  
A January 1979 X-ray study of the lumbosacral spine was 
negative, and the veteran's spine was listed as normal on 
medical examination performed for separation purposes in 
March 1980.  The first post-service medical evidence 
suggesting the presence of arthritis of the low back is dated 
in July 1985; a private CT scan indicated that there was a 
suggestion of slight beginning degenerative changes in the 
apophyseal joints at both levels, which was not definite.  
The first clear diagnosis of arthritis was in December 1992, 
when a VA doctor diagnosed degenerative joint disease of the 
lumbosacral spine. A December 1992 VA X-ray study of the 
lumbosacral spine showed progressive spurring along the 
anterior surfaces of L4 and L5.  On VA examination in 
December 1992, a VA examiner diagnosed degenerative 
osteoarthritis.  On VA examination in January 1997, the 
examiner diagnosed moderate to severe lumbosacral 
strain/sprain syndrome and opined that the strain/sprain 
syndromes do not predispose the veteran for degenerative 
joint disease of the lumbar spine.

The veteran has asserted that he incurred arthritis of the 
low back either during his period of active service or 
secondary to his service-connected lumbosacral strain.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology and his statements do not serve to make 
his claim well grounded.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The veteran has presented medical evidence of current 
arthritis of the low back, but has not presented medical 
evidence linking the current osteoarthritis to service or to 
an established service-connected condition including the 
service-connected lumbosacral strain; without such competent 
medical evidence, the claim is not well grounded and must be 
denied.  38 U.S.C.A. § 5107(a); Libertine, supra; Caluza, 
supra.

B.	Service Connection for a Left Shoulder Disability 

Service medical records from the veteran's period of active 
duty (1970-1980) are negative for a chronic left shoulder 
disability.  A December 1974 treatment note shows that the 
veteran fell in a motorcycle accident and landed on his left 
shoulder; on examination, there was intact range of motion 
and no palpable dislocation, the trapezius muscle was in 
spasm and very tender, there was an abrasion over the 
posterior scapula, and an X-ray study of the left shoulder 
was negative.  Subsequent service medical records are 
negative for a left shoulder condition.  On medical 
examination performed for separation purposes in March 1980, 
the veteran's upper extremities were normal.  In a report of 
medical history completed in conjunction with the separation 
medical examination in March 1980, the veteran denied a 
history of a painful shoulder.

On a September 1985 VA examination form, more than 5 years 
after service, the veteran wrote that he had both low back 
and shoulder blade pain, but a shoulder disability was not 
noted at the examination later that month.  The first post-
service medical evidence of a left shoulder disability is 
dated in 1992, more than a decade after separation from 
service; at a VA examination in December 1992.  At that time, 
the veteran complained of sharp pain in the left shoulder 
blade, and the examiner diagnosed fibromyositis of the left 
infrascapular area.

The veteran has asserted that he incurred a left shoulder 
disability either during his period of active service or 
secondary to his service-connected lumbosacral strain.  As a 
layman, he is not competent to render an opinion regarding 
diagnosis or etiology and his statements do not serve to make 
his claim well grounded.  Espiritu, supra.  

The veteran has presented medical evidence of a current left 
shoulder disability, but has not presented medical evidence 
linking the left shoulder disability to service or to an 
established service-connected condition including the 
service-connected lumbosacral strain; without such competent 
evidence of linkage, the claim is not well grounded and must 
be denied.  38 U.S.C.A. § 5107(a); Libertine, supra; Caluza, 
supra.

III.  Analysis-Increased Rating for Lumbosacral Strain

The veteran's claim for an increase in a 20 percent rating 
for his service-connected lumbosacral strain is well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Moderate limitation of motion of the lumbar spine warrants a 
20 percent rating, and severe limitation of motion is rated 
40 percent.  38 C.F.R. 4.71a, Code 5292.

Lumbosacral strain is rated 20 percent when there is muscle 
spasm on extreme forward bending, and unilateral loss of 
lateral spine motion in the standing position.  A 40 percent 
rating requires that the lumbosacral strain be severe, with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral spine motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Code 5295.

On VA examination in July 1994, there was diffuse muscle 
tenderness over the lumbosacral paraspinal muscles on both 
sides, and questionable tenderness over the sciatic notch on 
the left.  Painless range of motion was as follows:  forward 
flexion to 50 degrees, backward extension to 20 degrees, and 
lateral flexion to 20 degrees bilaterally.

On VA examination in January 1997, the veteran complained of 
constant low back pain with occasional radiation.  On 
examination, there were lumbar spasms.  Range of motion was 
as follows:  forward flexion to 30 degrees, extension to 10 
degrees, lateral rotation to 10 degrees bilaterally, and 
lateral flexion to 15 degrees bilaterally.  Deep tendon 
reflexes were symmetrical with no sensory deficits.  The 
diagnosis was moderate to severe lumbosacral strain/sprain 
syndrome.  The examiner stated that the veteran was prone to 
exacerbations and remissions, and that currently there were 
muscle spasms and a moderate degree of reduction in range of 
motion. 

It is clear that lumbar range of motion has decreased in 
recent years, and the back disability is currently manifested 
by low back pain, lumbar spasms, and severe limitation of 
motion of the lumbar spine.  With consideration of the 
effects of pain (38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995)), the Board finds that limitation of 
motion is severe (40 percent) under Code 5292.  The evidence 
does not support a 40 percent rating under Code 5295, as 
there is no evidence that the veteran has severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in the standing position, loss of lateral spine 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

The Board finds that the medical evidence supports a 40 
percent rating for service-connected lumbosacral strain, 
rating the disability under Code 5292.  This is the maximum 
rating under this code.  There is no evidence of ankylosis or 
intervertebral disc syndrome to warrant a higher rating under 
the criteria pertaining to such disabilities.  

For these reasons, an increased rating to 40 percent but no 
higher is warranted for lumbosacral strain.  The Board has 
applied the benefit-of-the-doubt rule in making this 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Service connection is denied for arthritis of the low back.

Service connection is denied for a left shoulder disability.

An increased rating, to 40 percent, for lumbosacral strain is 
granted.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals


 

